Citation Nr: 0032934	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a hearing loss disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 until 
January 1955.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection 
for tinnitus and hearing loss.

2.  The additional documentation received concerning hearing 
loss and tinnitus since the RO's November 1997 decision, when 
viewed in context with all the evidence, is relevant and 
probative and is so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSION OF LAW

The additional evidence received since the RO's November 1997 
denials of entitlement to service connection for hearing loss 
and tinnitus constitutes new and material evidence sufficient 
to reopen the veteran's claims for service connection for 
hearing loss and tinnitus.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the evidence presented in support of 
reopening his claims of service connection for tinnitus and 
hearing loss is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In April 1981, the RO denied claims for service connection 
for hearing loss and tinnitus.  The veteran was informed of 
this action in May 1981.  He did not appeal this 
determination.  In November 1997, the RO again denied the 
veteran's claim for hearing loss and tinnitus.  The RO 
notified the veteran of this action in the same month.  The 
veteran did not appeal this decision.  Thus, the November 
1997 rating decision is the last final decision on the issues 
of service connection for hearing loss and tinnitus.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that decision.  

The evidence previously considered by the RO included the 
veteran's service medical records.  The service medical 
records fail to show evidence of complaints, treatment or 
diagnoses regarding either hearing loss or tinnitus.  

Records submitted after the November 1997 rating decision 
include testimony and written statements of the veteran as 
well as VA and private treatment records.  Significantly, the 
new evidence received in connection with this claim includes 
an medical opinion dated in March 1998 from a private 
physician.  The opinion states that a recent audiogram showed 
a symmetrical bilateral sensorineural hearing loss, 
commensurate with noise-induced hearing loss, and that the 
veteran's tinnitus, in particular, is commensurate with 
"noise induced TMH."  The Board finds that this opinion is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  Therefore, it is concluded 
that the veteran's claims have been effectively reopened.


ORDER

To the extent that evidence submitted since the November 1997 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claims for service connection for 
hearing loss and tinnitus, the appeals are granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for hearing loss and tinnitus.  In light of the 
decision cited above, the issues concerning service 
connection for a hearing loss disability and tinnitus should 
be reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the vetearn 
for a VA examination to determine the 
nature and extent of his hearing loss; to 
determine whether he has tinnitus; and to 
determine whether any present tinnitus 
and/or hearing loss is related to disease 
or injury, including noise exposure, 
during the veteran's active military 
serivce.  The claims folder should be 
made available to the examiner.  The 
examiner should specifically comment on 
the March 10, 1998, statement of Roy A 
McJilton.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should consider the veteran's 
reopened claims for service connection 
for a hearing loss disability and 
tinnitus on a de novo basis.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



